Citation Nr: 1817634	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-31 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a compensable rating for left wrist ganglion cyst removal residuals.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen a claim for a left hip injury. 

4.  Entitlement to service connection for a left hip injury. 

5.  Whether new and material evidence has been received to reopen a claim for a right hip injury. 

6.  Entitlement to service connection for a right hip injury. 

7.  Whether new and material evidence has been received to reopen a claim for a left knee injury. 

8.  Entitlement to service connection for a left knee injury. 

9.  Whether new and material evidence has been received to reopen a claim for a right knee injury. 

10.  Entitlement to service connection for a right knee injury. 

11.  Whether new and material evidence has been received to reopen a claim for a low back injury. 

12.  Entitlement to service connection for a low back injury. 

13.  Entitlement to a total disability rating based upon individual unemployability (TDIU) by reason of service-connected disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to December 1993.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  Jurisdiction is now with the RO in Phoenix, Arizona.  
 
In November 2017, in support of this claim, the Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record. 

The issues of entitlement to service connection for PTSD and left and right knee injuries are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By November 2017 testimony, prior to the promulgation of a decision in the matter, the Veteran withdrew his appeal for an increased rating for his service-connected left wrist disability; there are no questions of fact or law remaining in this matter.

2.  An unappealed November 2010 rating decision denied the Veteran service connection for a left hip injury.  Evidence received since the November 2010 denial, including Veteran's November 2017 testimony regarding persistent left hip pain after a December 1992 in-service injury, was not of record at that time, relates to an unestablished fact necessary to substantiate the underlying claim of service connection, and raises a reasonable possibility of substantiating that claim.

3.  Resolving reasonable doubt in the Veteran's favor, the Board finds that evidence including a December 1992 STR of left hip injury, his testimony regarding persistent left hip pain symptoms since that injury, June and September 1993 STRs showing persistent left hip pain, the September 2010 examination report diagnosing left hip strain, and a March 2013 VA treatment record showing left hip arthritis on x-ray is at least evenly balanced for and against (in "relative equipoise") a finding that service connection is warranted for a left hip disability.  The September 2010 examination report confirms a current left hip disability, but it otherwise cannot be assigned significant probative weight because the examiner based his negative nexus opinion almost entirely on the passage of time between in-service injury and examination and did not discuss and account for the Veteran's competent and credible statements regarding his continuing symptoms of left hip pain. 

4.  An unappealed November 2010 rating decision denied the Veteran service connection for a right hip injury.  Evidence received since the November 2010 denial, including Veteran's November 2017 testimony regarding persistent pain since a December 1992 in-service right hip injury, was not of record at that time, relates to an unestablished fact necessary to substantiate the underlying claim of service connection, and raises a reasonable possibility of substantiating that claim.

5.  Resolving reasonable doubt in the Veteran's favor, the Board finds that evidence including a December 1992 STR of an in-service injury, April and June 1993 STRs showing right hip pain persistent since that injury, his testimony regarding persistent right hip pain, and the September 2010 examination report showing current diagnosis of right hip strain, is at least evenly balanced for and against (in "relative equipoise") a finding that service connection is warranted for a right hip disability.  The September 2010 examination report confirms the Veteran's current right hip disability, but it otherwise cannot be assigned significant probative weight because the examiner based his negative nexus opinion almost entirely on the passage of time between in-service injury and examination and did not discuss and account for the Veteran's competent and credible statements regarding his continuing symptoms of right hip pain. 

6.  An unappealed November 2010 rating decision denied the Veteran service connection for a left knee injury.  Evidence received since the November 2010 denial, including Veteran's November 2017 testimony describing right knee pain since service, was not of record at that time, relates to an unestablished fact necessary to substantiate the underlying claim of service connection, and raises a reasonable possibility of substantiating that claim.

7.  An unappealed November 2010 rating decision denied the Veteran service connection for a right knee injury.  Evidence received since the November 2010 denial, including Veteran's November 2017 testimony describing right knee pain persisting since service, was not of record at that time, relates to an unestablished fact necessary to substantiate the underlying claim of service connection, and raises a reasonable possibility of substantiating that claim.

8.  An unappealed November 2010 rating decision denied the Veteran service connection for a low back injury.  Evidence received since the November 2010 denial, including Veteran's November 2017 testimony describing his in-service back injury and resulting persistent symptoms and VA treatment records showing persistent back pain, was not of record at that time, relates to an unestablished fact necessary to substantiate the underlying claim of service connection, and raises a reasonable possibility of substantiating that claim.

9.  Resolving reasonable doubt in the Veteran's favor, the Board finds that evidence including a July 1989 STR showing severe back pain after heavy lifting, a December 1992 STR noting an additional back injury, a May 2010 VA treatment records report of back pain for 17 years, and the September 2010 examination report diagnosing lumbar strain, and his hearing testimony describing persistent back pain since service, is at least evenly balanced for and against (in "relative equipoise") a finding that service connection is warranted for a low back disability.  The September 2010 examination report confirms the Veteran's current low back disability, but it otherwise cannot be assigned significant probative weight because the examiner based his negative nexus opinion almost entirely on the passage of time between in-service injury and examination and did not discuss and account for several relevant STRs or the Veteran's competent and credible statements regarding his continuing symptoms of low back pain after an in-service injury. 

10.  After service, the Veteran worked as security officer, driver, and project manager.  He also studied psychology and initially was interested in working with other veterans, but that triggered worsening of his psychiatric symptoms.  In a July 2015 written statement and during his November 2017 Board hearing, he explained that he stopped working in August 2013 due to his service-connected severe depression, his service-connected left wrist scarring, and his now service-connected back and hip disabilities.  Accordingly, the Board finds that the Veteran's service-connected disabilities have rendered him unable to maintain substantially gainful employment from August 1, 2013.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal have been met for the Veteran's left wrist scarring appeal; the Board has no further jurisdiction in this matter.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.20.204 (2017).
	
2.  New and material evidence has been received; the claim of service connection for a left hip disability may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3.  Service connection for a left hip disability is warranted.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

4.  New and material evidence has been received; the claim of service connection for a right hip disability may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

5.  Service connection for a right hip disability is warranted.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

6.  New and material evidence has been received; the claim of service connection for a left knee disability may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

7.  New and material evidence has been received; the claim of service connection for a right knee disability may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

8.  New and material evidence has been received; the claim of service connection for a low back disability may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

9.  Service connection for a low back disability is warranted.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

10.  The criteria for entitlement to TDIU (on a schedular and extraschedular basis) have been met from August 1, 2013.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.3, 4.16 (2017); see Thun v. Peake, 22 Vet. App. 111 (2008) and Anderson v. Shinseki, 22 Vet. App. 423 (2009) (implicitly overruling the holding in Bowling v. Principi, 15 Vet. App. 1 (2001), prohibiting the Board from granting an extraschedular TDIU in the first instance): see also See Wages v. McDonald, 27 Vet. App. 233, 239) (Kasold, J., concurring) (citing Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992), disagreeing with Bowling and determining that the Board may award extraschedular TDIU in the first instance.


ORDER

The appeal for an increased rating for left wrist scarring is dismissed. 

The service connection claim for a left hip disability claim is reopened.

Service connection for a left hip disability is granted. 

The service connection claim for a right hip disability is reopened.

Service connection for a right hip disability is granted. 

The service connection claim for a left knee disability is reopened.

The service connection claim for a right knee disability is reopened.

The service connection claim for a low back disability is reopened.

Service connection for a low back disability is granted. 

Effective August 1, 2013 (the Veteran's last day of work), entitlement to TDIU is granted (on an extraschedular and schedular basis), subject to the laws and regulations governing the award of monetary benefits.


REMAND

A remand is necessary to afford the Veteran an additional VA mental health examination to determine if he has a current diagnosis of PTSD.  See Boggs v. Peake, 520 F.3d 1330 (Fed.Cir.2008) (claims based on separate and distinctly diagnosed diseases or injuries must be considered separate and distinct claims); see also Amberman v. Shinseki, F.3d 1377, 1381 (Fed. Cir. 2009) (holding that separately diagnosed psychiatric conditions could be service connected, but could not be separately rated unless they resulted in different manifestations; but see Mittleider v. West, 11 Vet. App. 181, 182 (1998) (precluding the Board from differentiating between symptoms attributable to PTSD and those associated with nonservice-connected mental health disorders absent clinical evidence clearly showing such distinction).

The Veteran is also claiming service connection for right and left knee disabilities as directly related to his service.  He testified that he injured his knees when he was crushed by a truck during active service, and that at some point he had been told he may have knee arthritis.  Medical records show knee pain and ongoing symptoms, but do not reflect that the Veteran has been formally diagnosed with a knee disability.  Because there is insufficient evidence to decide the claim, a remand is necessary to afford the Veteran a VA examination.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any updated VA or adequately identified private treatment records related to the claims on appeal.  

2.  After the development above is completed to the extent possible, schedule the Veteran for an examination with an appropriate examiner to answer the following based on a review of the claims file and interview and examination of the Veteran.  

For the Veteran's left and right knee claims identify any disabilities.  Any needed diagnostic testing should be performed.  Based on the review of the claims file including any newly obtained evidence, interview, examination, and diagnostic testing, the examiner should provide an opinion responding to the following: 

Is it at least as likely as not (a 50 percent or better probability) that any diagnosed disability was incurred in or is otherwise related to the Veteran's service?

In providing this opinion, the examiner should carefully review and consider the STRs describing in-service right and left knee injuries, the November 2017 testimony regarding in-service knee injuries and persistent knee pain, and VA treatment records showing ongoing treatment for knee pain.   

The examiner is reminded that the Veteran is competent to report his symptoms and history.  Accordingly, the examiner should not base an opinion that is adverse to the Veteran's claim exclusively on the absence of contemporaneous documentation (e.g., medical records) of treatment or evaluation of knee pain. 

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3.  Then, arrange for the Veteran to be examined by a psychiatrist or psychologist to determine whether he has a current diagnosis of PTSD or any other psychiatric disability aside from his service-connected depression.  The examiner must be provided with a list of any noted stressors.  Based on a review of the record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide opinions that respond to the following:

a.  Please indicate whether the Veteran meets the diagnostic criteria for PTSD, to include as related to fear of hostile military or terrorist activity in service.

If the Veteran does not have PTSD, the examiner should specifically address each diagnostic criteria and note which he does not meet, and why that is so.  The examiner must also reconcile this finding with any conflicting notations in the evidence, to include treatment records.

In providing this opinion, the examiner should carefully review and consider the October 2012 VA treatment record requesting evaluation for PTSD and the February 2015 private examination report showing PTSD as a diagnosis.

b.  Please identify, by medical diagnosis, each psychiatric disability entity found other than PTSD (other than his already service connected depression).  Again, any diagnoses made must be reconciled with conflicting findings in other evidence of record. 

c.  For each disability entity diagnosed (including PTSD), the examiner should opine whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's service or any verified stressors therein.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

4.  The AOJ should then readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and give the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. A. §§ 5109B, 7112 (2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


